BADT, J., dissenting.
 OPINION
This is a motion to quash and set aside a writ of certiorari which is before this court on these facts.
On November 9, 1948, the petitioners here, as plaintiffs, filed a complaint in the Second judicial district court of the State of Nevada, in and for the county of Washoe, in department 2 thereof, naming the United States Gypsum Company and the Pacific Portland Cement Company as defendants. This action was designated on the files of the said court as Civil Action No. 121194. For the purpose of easy reference, said action will hereafter be referred to as action No. 121194; the petitioners here, as plaintiffs, the movants here, who have joined with the respondent court in this motion, and who were defendants in action No. 121194, as defendants, and the respondent court as respondent.
Summons issued, service made on the defendant Pacific Portland Cement Company on November 9, 1948, at Reno, Nevada, and on the United States Gypsum Company on November 22, 1948, at Las Vegas, Nevada. On November 18, 1948 each defendant filed separately a petition for an order removing the action to the United States district court in and for the district of Nevada, and with the petition each filed a notice of intent to move for removal.
The motions for removal were heard together by the state court on November 18, 1948, and an order made and entered removing the action to the federal court. The plaintiffs appeared at the hearing by and through their counsel of record, and the record shows that no consent was entered or any objection waived. *Page 148 
On November 30, 1948, the plaintiffs applied for and the default of the defendant, Pacific Portland Cement Company, was entered by the clerk of the respondent court. Application was made to enter the default of the United States Gypsum Company on December 23, 1948, and was on the same day made and entered.
However, on December 24, 1948, at the request of counsel, the clerk of the state court erased the entry of the default on the docket theretofore entered against the United States Gypsum Company, and that defendant, on that date, filed a demurrer.
The plaintiffs filed in the United States district court, on December 23, 1948, a notice of motion and motion to remand civil action No. 121194, and served this on both defendants. This motion came on to be heard on the 14th day of January 1949. The parties appeared and an order was entered remanding the civil action No. 121194 to the state court. A copy of this order was forwarded to the clerk of the respondent court and received by him on January 18, 1949.
On that same day the defendants separately filed in the state court notice of motion to set aside and strike from the files a document entitled "Default." In the motion of the defendant, Pacific Portland Cement Company, the sole ground designated was that the defendant had appeared in the action by answer as construed in section 8792, N.C.L. 1931-1941 Supp., prior to the entry of the default. The notice of the United States Gypsum Company showed the additional ground that at the time the default was entered, a true, full and correct copy of the complaint in action No. 121194 had not been served upon that defendant.
These motions were heard together on the 2d day of February 1949; testimony taken concerning the circumstances surrounding the erasure of the default against the United States Gypsum Company on the docket but on no other facts. The matter was argued and then submitted, and on March 2 the court rendered *Page 149 
its decision in which it designated the motions as motions to set aside a default and ordered "that the motion of each defendant above-named be granted."
On March 15, 1949, the plaintiffs filed their petition for a writ of certiorari in this court setting out all of these facts, alleging that the act of the district court was void and in excess of jurisdiction, and praying that the writ issue against the respondent court. Such a writ did issue and the defendants on behalf of themselves and respondent court have moved to quash and set aside the said writ on the following grounds.
(1) That the petition for the writ does not state facts sufficient to authorize the issuance of the writ.
(2) That from the allegations appearing on the face of said petition it appears that the inferior tribunal, to wit: The Second judicial court of the State of Nevada, in and for the county of Washoe, department 2 thereof, did not exceed the jurisdiction of said court in its order of March 2, 1949, in granting the motions of the respective defendants to set aside the purported defaults theretofore entered against each of said defendants by the clerk of said district court.
(3) That it affirmatively appears from the allegations of said petition that the petitioners herein have a right of appeal from the said order complained of in said petition.
(4) That petitioners have a plain, speedy and adequate remedy without resorting to the remedy afforded by a writ of certiorari.
(5) That the petitioners have not alleged in said petition any reason, or shown any injury resulting to the petitioners which would justify the issuance of the writ of certiorari.
(6) That the petitioners did not question by any proper pleading, motion or objection to the jurisdiction of the Second judicial district court of the State of Nevada, in and for the county of Washoe, department 2 thereof, to entertain, hear or make an order upon the *Page 150 
motions upon which the order here complained of is based.
(7) That this court should not in the exercise of its sound discretion have issued the writ of certiorari upon the facts stated in the petitioners' petition herein.
The additional facts of which we should take note here are that the new federal court rule, 28 U.S.C.A. sec. 1446, requires that the petition for removal be filed in the federal court, became effective on September 1, 1948. Prior to that time the procedure for removal, 28 U.S.C.A. sec. 72, required that the petition be filed in the state court.
An "Answer" has been defined by the applicable statute of this state, section 8792, N.C.L. 1931-1941 Supp. (Stats. 1937, 37) as being: "Any pleading or proceeding that raises an issue of law or fact whether the same be by general or special appearance."
It is the contention of the plaintiffs that as neither of the defendants ever appeared in action No. 121194, and as each was in default, the court in setting aside the default was acting in excess of jurisdiction for the reason that application was not made in the manner or upon any of the grounds designated by statute and was not granted on any of the grounds provided for by the statute. See 8640, N.C.L. 1931-1941 Supp. (Stats. 1939, 205). Whenever a statute affords a remedy, the jurisdictional requirements of the statute must be observed or the court is without jurisdiction to act. Yowell v. District Court, 39 Nev. 423,159 P. 632.
1. The scope of a writ of certiorari extends only to a review of the judicial act of an inferior tribunal, board or officer which it is asserted acted in excess of jurisdiction. Section 9231, N.C.L. 1929. The writ will issue where the inferior tribunal in the exercise of judicial functions has exceeded its jurisdiction. In re Rourke, 13 Nev. 253; In re Wixom, 12 Nev. 219; Degiovanni v. Public Service Commission, 45 Nev. 74,197 P. 582; Ruddell v. Sixth Judicial District Court, 54 Nev. 363, *Page 151 17 P.2d 693; State ex rel. Hinckley v. Sixth Judicial District Court, 53 Nev. 343, 1 P.2d 105.
2. It is of the order granting the defendant's motion to set aside and strike the defaults of the defendant that the plaintiffs complain and which they assert was in excess of jurisdiction. "Excess of Jurisdiction" describes that act which is within a judge's general power but which is not authorized because the conditions accrediting exercise of that power are wanting. See vol. 15, Words and Phrases, Perm.Ed., page 477.
3, 4. A motion to be relieved of a default under section 8640, N.C.L. 1931-1941 Supp., must first of all be supported by affidavit showing good cause therefor, and must be based upon mistake, inadvertence, surprise or excusable neglect. Price v. Brimacombe, 58 Nev. 156, 72 P.2d 1107, 75 P.2d 734. Notice must be given to the adverse party and the lack of any one of these jurisdictional requirements would deprive the court of jurisdiction, though the district court has general jurisdiction to relieve of defaults. Thus an order made, which is not based upon a record showing all of these requirements, is in excess of jurisdiction. We here repeat a principle given recognition by this court many years ago. Where a statute prescribes the mode of acquiring jurisdiction, that mode must be complied with or the proceedings will be a nullity. Paul v. Armstrong, 1 Nev. 82. See also Yowell v. District Court, supra.
It would seem, therefore, that if the defendants' motions were addressed to the court's power to relieve of default, they were deficient in at least one respect — they were not based upon mistake, inadvertence, surprise or excusable neglect.
5. Careful consideration of the record furnished us, convinces, however, that the issue raised by the defendants' motion was not whether, because of any of the grounds specified in the statute, the defendants should be relieved of a default, but the issue was on the other hand, whether the defaults had been properly entered *Page 152 
and invoked the action of the court exercising a judicial power altogether different from that of its power to relieve of default. In the one instance the default is conceded and the court is concerned with the grounds for relief, which must have been specified. In the other instance the question is whether a default has been properly entered, if it has been entered. It is a motion to strike made on the ground that the record shows a default was improperly entered because of appearance made by the party.
6-11. Generally every court of record has an inherent authority to amend its records to make them speak the truth. Brockman v. Ullom, 52 Nev. 267, 286 P. 417. The true state of the record is to be determined by the court. A clerk acts in a ministerial capacity in entering a default. Price v. Brimacombe, supra. Whether or not a party has appeared in the action is a question of law and fact to be determined by the court. In the absence of a statute or court rule, a defect in any proceeding may be called to the court's attention by motion. State v. Springer, 40 Utah 471, 121 P. 976. Judges have control of the record so far as is essential to the proper administration of justice. Evans v. District Court et al., 50 Idaho 60, 293 P. 323. And the power the court exercises is not subject to defeat by any ministerial act or omission of the clerk. Happy Coal Co. v. Brashear, 263 Ky. 257, 92 S.W.2d 23.
12. We find the power which the court has to control its own proceedings described in the case Abelleria v. District Court,17 Cal. 2d 280, 295, 109 P.2d 942, 132 A.L.R. 715. This power is judicial in character and can only be exercised by a court. It is inherent and its source is found in the proposition that a court must have such ancillary and incidental jurisdiction to effectuate its general jurisdiction.
To allow an officer of the court, such as the clerk, to exercise this power may not only be unconstitutional *Page 153 
(See Art. VI, section 109, Nevada Constitution) but would result in such practical difficulties as to make orderly administration of justice difficult. We have only to suppose one or two situations to make this clear. In fact, the matter before us adequately illustrates the point if we consider for the purpose of making the point that the clerk was entirely wrong in entering the defaults. In any given situation involving the clerk and the remedial rights of the litigants, the clerk, except as he might be controlled by appeal or other proceedings, would determine what would be heard by the court. From time to time the clerk in order to act at all would have to determine the character of documents filed with him, and it is no answer to the problem to say relief might be had by appeal or other remedy.
13. We have determined that the court had jurisdiction to entertain such a motion. The record as set out by the plaintiffs shows that plaintiffs were properly noticed and appeared to resist the motion.
14. A motion is a proceeding directed to a court's authority to act on a given subject. It is an application for an order and "every direction of a court or judge made or entered in writing, and not included in a judgment, is denominated an order." Section 8909, N.C.L. 1929. Notice is required (See section 8911, N.C.L. 1929) and must be given in the time and manner prescribed by statute. See section 8911, N.C.L. 1929; sections 8914 to 8922, N.C.L. 1929, inclusive.
15. Beyond this our inquiry should not go. We are limited by statute and the decisions of this court to a determination of whether the act complained of was in excess of jurisdiction on a writ of certiorari. We are not, therefore, concerned with the merits, nor in correcting or modifying the order made by the court.
"The boundary between an error of judgment and the usurpation of power is this: The former is reversible by an appellate court within a certain fixed time, and is *Page 154 
therefore only voidable, while the latter is an absolute nullity, and, when jurisdiction once attaches, proceedings thereafter in the litigation, though erroneous, cannot operate to divert it, but the judgment is binding until reversed. This principle has been laid down in the forcible expression that the power to decide necessarily carries with it the power to decide wrongly as well as rightly, and is subject to the qualification that the court can render only such judgment as does not transcend in extent or character the law which is applicable to that class of cases." Wilson v. Morse, 25 Nev. 375, 60 P. 832. This rule received further approval in Hilton v. Second Judicial District Court, 43 Nev. 128, 183 P. 317, 319, where the court, speaking through Mr. Justice SANDERS, stated: "It is further insisted by counsel for petitioner that the court erred in determining that the defendant's cause of action for support and maintenance was brought within the statute. Stats. 1913, p. 120. If this be error, it was not in excess of jurisdiction, and may be corrected by the usual mode for the correction of errors."
More recently, in Cornbleet v. Second Judicial District Court,58 Nev. 227, 73 P.2d 828, 829, where it was contended that the court was without authority to appoint a guardian ad litem for a party defendant, first, because no evidence was received as to the fitness of the appointee before appointment, and, secondly, because the evidence showed him to be disqualified, this court said: "Consequently, the sufficiency of the evidence which petitioner claims shows that the court acted without authority in making the appointment will not be reviewed." This court determined in that case that the district court had jurisdiction to enter such an order, that the order of the court issued after the jurisdictional requisites had been satisfied. See, also, McLeod v. District Court, 39 Nev. 337, 157 P. 649.
We reiterate that the right to decide does not depend upon adjudging correctly; the test is whether the court *Page 155 
had authority to make any order, not the nature of or sufficiency of the evidence acted upon. This has been very clearly set out in State ex rel. Hinckley v. Sixth Judicial District Court, supra [53 Nev. 343, 1 P.2d 108], where we find this language: "It is not contended that the court did not have jurisdiction to rule upon objections to tendered evidence as a general proposition, but that the court ruled incorrectly in the matter in question and by so doing divested itself of jurisdiction. This court has often taken the contrary view. In Phillips v. Welch, 12 Nev. 158,170, it was said, in speaking of a determination by the district court in a contempt proceeding: `It may have erred. Whether it did or did not, it is not our province in this proceeding, to inquire. We are prohibited by the statute from investigating this question. Even admitting that the court erred in the conclusions it reached, yet all the authorities above cited hold that error in judgment, in respect to a question which the court is authorized to investigate and determine, does not, by any means, constitute an excess of jurisdiction. If it did, then every error committed by any inferior tribunal, in the course of judicial investigations, would be in excess of jurisdiction, and the writ of certiorari would be converted into a writ of error instead of remaining, where the statute has placed it, a writ of review. * * *'
"These views are sustained by many decisions of this court, as shown in State v. [Second Judicial] District Court, 32 Nev. 189,105 P. 1022. See also State v. McFadden, 43 Nev. 140, 182 P. 745.
"We do not think the court exceeded its jurisdiction in rejecting the tendered evidence."
The test, therefore, is whether jurisdictional requisites have been met, and plaintiffs have not shown any were lacking. Plaintiffs' petition is based upon the premise that the default was an accomplished fact, a point on which the defendants took issue. The court agreed with the defendant and if, in so doing, committed error, we *Page 156 
are not on a writ of certiorari permitted to review the question on its merits.
It is an inescapable conclusion from the cases just discussed, and it is so stated in Mack v. District Court, 50 Nev. 318,258 P. 289, that "On certiorari to review order in receivership proceedings where lower court had jurisdiction to make order complained of, the writ will not issue, and it is immaterial whether the order was appealable or not."
The motion that the writ of certiorari be vacated and set aside should be granted; it is so ordered.
EATHER, J., concurs.
Chief Justice HORSEY being unable to participate in this case because of illness, the Governor appointed the Honorable TAYLOR WINES, District Judge, to sit in his stead.